Back to Form 8-K Exhibit 99.1 CONTACTS: Investor relations: Media relations: Gregg Haddad Jack Maurer 813-206-3916 813-206-2762 gregg.haddad@wellcare.com jack.maurer@wellcare.com WELLCARE REPORTS FIRST QUARTER 2012 RESULTS Tampa, Florida (May 2, 2012) – WellCare Health Plans, Inc. (NYSE: WCG) today reported results for the first quarter ended March 31, 2012.As determined under generally accepted accounting principles (“GAAP”), net income for the first quarter of 2012 was $51.2million, or $1.18 per diluted share, compared with $21.3 million, or $0.50 per diluted share, for the first quarter of 2011.Adjusted net income for the first quarter of 2012 was $57.3 million, or $1.32 per diluted share, compared with $28.2 million, or $0.66 per diluted share, for the first quarter of 2011. “Growth this quarter reflects the strength of our long-term focus on Medicaid and Medicare, as well as those dually eligible for both programs,” said Alec Cunningham, WellCare’s chief executive officer.“We continue to have many important opportunities for growth in providing quality, cost-effective health care solutions to our members and government customers.” WellCare’s first quarter results are highlighted by 22% premium revenue growth and sustained discipline in the management of medical and administrative expenses.The Company also continued to devote significant resources to expansion opportunities serving government health care programs.For example, during the first quarter, membership in special needs plans for those dually eligible for Medicare and Medicaid grew more than 60% year over year.In January, Hawaii selected WellCare’s ‘Ohana Health Plan to serve individuals, families and children through the QUEST Medicaid program.‘Ohana also recently was awarded New Health Plan Accreditation from the National Committee for Quality Assurance.WellCare’s health care quality initiatives continued to focus on care management, including strengthening resources devoted to resolving Medicaid members’ care gaps.In addition, the Company recently has broadly deployed an enhanced case management model that integrates field-based and telephonic multi-disciplinary care teams to better address the clinical, behavioral, and socioeconomic needs of its most medically complex members. Reclassification of Quality Improvement Costs The Company has reassessed its reporting practices and, beginning this quarter, has reclassified to medical benefits expense certain costs related to quality improvement activities that were formerly reported as part of selling, general and administrative (“SG&A”) expense.These quality improvement costs include preventive health and wellness and care management, case and disease management, health plan accreditation costs, provider education and incentives for closing care gaps, health risk assessments and member outreach, and information technology costs related to the above activities. -MORE- WCG Reports First Quarter 2012 Results Page 2 May 2, 2012 For the first quarter of 2012, this reclassification resulted in an increase to the Company medical benefits ratio (“MBR”) of approximately 160 basis points.With respect to segment performance, the reclassification had the effect of increasing the Medicaid MBR by 160 basis points.The Medicare Advantage segment MBR increased by 190 basis points, and the Prescription Drug Plan (“PDP”) MBR increased 40 basis points.WellCare’s adjusted administrative expense ratio, as well as the administrative expense ratio as reported under GAAP, both decreased by 150 basis points as a result of the reclassification. Throughout this news release, prior year data has been reclassified to conform to the current method of presentation.Please refer to the schedule in this news release that provides supplemental information reconciling results determined under the new reporting classification to those reported in prior periods. Highlights of Operations for the First Quarter Adjusted net income for the first quarter of 2012 increased compared with the first quarter of 2011, primarily due to higher premium revenue in all segments, and lower MBRs in the Medicare Advantage and PDP segments.The decrease in our adjusted administrative expense ratio also contributed to the increase in adjusted net income. Membership as of March 31, 2012, increased 6% year over year to 2.5 million, compared with 2.4 million members as of March 31, 2011.Medicaid segment membership increased by 157,000, or 12%, year over year to 1.5 million members as of March 31, 2012.Medicare Advantage membership increased year over year by 31,000, or 26%.PDP segment membership decreased 38,000 year over year, or 4%. Premium revenue for the first quarter of 2012 increased 22% year over year to $1.8 billion.The increase was driven by 26% growth in Medicaid segment premium revenue, 24% growth in Medicare Advantage segment revenue, and 5% growth in PDP segment revenue. Medical benefits expense for the first quarter of 2012 was $1.5 billion, an increase of 20% from the first quarter of 2011.The Company MBR was 86.1% in the first quarter of 2012, compared with 86.9% in the first quarter of 2011.The Medicaid segment MBR increased year over year, while the Medicare Advantage and PDP segment MBRs decreased.The Company recorded net favorable development of prior years' medical benefits payable in both the first quarter of 2012 and the first quarter of 2011.In both years, nearly all of the favorable development was attributable to the Medicaid and Medicare Advantage segments. SG&A expense as determined under GAAP was $162 million in the first quarter of 2012, compared with $151 million for the same period in 2011.Adjusted SG&A was $149 million in the first quarter of 2012, an increase from $140 million in the same period last year.The increase was attributable primarily to membership growth.The adjusted administrative expense ratio was 8.4% in the first quarter of 2012, compared with 9.6% in the same period in 2011. -MORE- WCG Reports First Quarter 2012 Results Page 3 May 2, 2012 Cash Flow and Financial Condition Highlights Net cash provided by operating activities as determined under GAAP was $8 million for the three months ended March 31, 2012, compared with net cash used in operating activities of $44 million for the three months ended March 31, 2011.Modified for the timing of receipts from, and payments to, WellCare’s government customers, net cash provided by operating activities was $16 million for the three months ended March 31, 2012, compared with net cash used in operating activities of $4 million for the three months ended March 31, 2011. As of March 31, 2012, unregulated cash and investments were approximately $257 million.Unregulated cash and investments were approximately $309 million as of December 31, 2011, and $130 million as of March 31, 2011. Days in claims payable were 43 days as of March 31, 2012, compared with 54 days as of December31, 2011, and 56 days as of March 31, 2011. Financial Outlook WellCare is updating its financial outlook for the year ended December 31, 2012, as follows: · Adjusted net income per diluted share is expected to be between approximately $5.20 and $5.40, an increase from the previous guidance of $4.40 and $4.60.The increase is driven primarily by the net favorable development of medical benefits payable recorded in the first quarter of 2012. · Premium revenue is expected to be between approximately $7.0 and $7.1 billion, an increase from the previous guidance of $6.95 and $7.05 billion. · The 2012 Medicaid, Medicare Advantage, and PDP segments' MBRs each are anticipated to increase relative to the respective 2011 segment MBRs.This has not changed from the prior guidance. · The adjusted administrative expense ratio is expected to be in the range of 8.7% to 8.9%.This is essentially unchanged from the previous guidance of 10.4% to 10.6% after giving effect to the reclassification of quality improvement costs, as described above. All elements of the Company’s outlook exclude the impact of Medicaid premium taxes. Webcast A discussion of WellCare’s first quarter 2012 results will be webcast live on Wednesday, May 2, 2012, beginning at 9:00 a.m. Eastern Time.A replay will be available beginning approximately one hour following the conclusion of the live broadcast and will be available for 30 days.The webcast is available via the Company’s web site at www.wellcare.com and at www.earnings.com. -MORE- WCG Reports First Quarter 2012 Results Page 4 May 2, 2012 About WellCare Health Plans, Inc. WellCare Health Plans, Inc. provides managed care services targeted to government-sponsored health care programs, focusing on Medicaid and Medicare.Headquartered in Tampa, Fla., WellCare offers a variety of health plans for families, children, and the aged, blind, and disabled, as well as prescription drug plans.The Company served approximately 2.5 million members nationwide as of March 31, 2012.For more information about WellCare, please visit the Company’s website at www.wellcare.com. Basis of Presentation In addition to results determined under GAAP, net income and certain other operating results described in this news release are reported after adjustment for certain SG&A expenses related to previously disclosed government investigations and related litigation and associated resolution costs that management believes are not indicative of long-term business operations.Please refer to the schedule in this news release that provides supplemental information reconciling results determined under GAAP to adjusted results. Cautionary Statement Regarding Forward-Looking Statements This news release contains “forward-looking” statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” and similar expressions are forward-looking statements.The Company’s financial outlook contains forward-looking statements.Forward-looking statements involve known and unknown risks and uncertainties that may cause WellCare’s actual future results to differ materially from those projected or contemplated in the forward-looking statements.These risks and uncertainties include, but are not limited to, WellCare’s progress on top priorities such as improving health care quality and access, ensuring a competitive cost position, and delivering prudent, profitable growth. Additional information concerning these and other important risks and uncertainties can be found under the captions “Forward-Looking Statements” and “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, and other subsequent filings by WellCare with the U.S. Securities and Exchange Commission, which contain discussions of WellCare’s business and the various factors that may affect it.WellCare undertakes no duty to update these forward-looking statements to reflect any future events, developments, or otherwise. -MORE- WCG Reports First Quarter 2012 Results Page 5 May 2, 2012 WELLCARE HEALTH PLANS, INC. SELECTED DATA FROM CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited; dollars in thousands except per share data) Three Months Ended March 31, Revenues: Premium $ $ Medicaid premium taxes Total premium Investment and other income Total revenues Expenses: Medical benefits Selling, general and administrative Medicaid premium taxes Depreciation and amortization Interest 77 Total expenses Income before income taxes Income tax expense Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted -MORE- WCG Reports First Quarter 2012 Results Page 6 May 2, 2012 WELLCARE HEALTH PLANS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited; dollars in thousands except per share data) March 31, Dec. 31, ASSETS Current Assets: Cash and cash equivalents $ $ Investments Premium receivables, net Funds receivable for the benefit of members Income taxes receivable – Prepaid expenses and other current assets, net Deferred income tax asset Total current assets Property, equipment and capitalized software, net Goodwill Other intangible assets, net Long-term investments Restricted investments Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Medical benefits payable $ $ Unearned premiums Accounts payable Other accrued expenses and liabilities Current portion of amount payable related to investigation resolution Current portion of long-term debt Income taxes payable – Other payables to government partners Total current liabilities Deferred income tax liability Amount payable related to investigation resolution Long-term debt Other liabilities Total liabilities Commitments and contingencies – – Stockholders’ Equity: Preferred stock, $0.01 par value (20,000,000 authorized, no shares issued or outstanding) – – Common stock, $0.01 par value (100,000,000 authorized, 43,085,753 and42,848,798 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively) Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ -MORE- WCG Reports First Quarter 2012 Results Page 7 May 2, 2012 WELLCARE HEALTH PLANS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; dollars in thousands) Three Months Ended March 31, Cash provided by (used in) operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Equity-based compensation expense Incremental tax benefit from equity-based compensation ) – Deferred taxes, net ) Provision for doubtful receivables Changes in operating accounts: Premium receivables, net ) ) Prepaid expenses and other current assets, net ) Medical benefits payable ) Unearned premiums Accounts payables and other accrued expenses ) ) Other payables to government partners ) Amount payable related to investigation resolution ) ) Income taxes receivable/payable, net ) Other, net ) Net cash provided by (used in) operating activities ) Cash used in investing activities: Purchases of investments ) ) Proceeds from sale and maturities of investments Purchases of restricted investments ) ) Proceeds from maturities of restricted investments Additions to property, equipment and capitalized software, net ) ) Net cash used in investing activities ) ) Cash provided by financing activities: Proceeds from option exercises and other Incremental tax benefit from equity-based compensation – Purchase of treasury stock ) ) Payments on debt ) – Payments on capital leases ) ) Funds received for the benefit of members Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Balance at beginning of year Balance at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for taxes $ $ Cash paid for interest $ $
